Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-14-2022 has been entered.
Claims 1, 5, 6, 11, 12, 47 and 48 are pending and under examination.
	Any rejection not maintained herein is withdrawn based upon amendment or cancellation of the prior claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5, 6, 11, 12, 47 and 48 stand rejected under 35 U.S.C. 103 as being unpatentable over Adler et al (OncoImmunology 2:1 e228371-11, 2013; of record) in view of Min et al (WO 2009/079335; of record) and Ahrens et al (WO 2012/032433; of record) for reasons made of record in the Office Acton mailed 7-10-2020 reiterated below.
Adler et al teach that combination of CD134 (AKA OX40) agonist antibody plus CD137 (AKA 4-1BB) agonist antibody is particularly effective in boosting CD8+ T-cell expansion, effector function and antitumor immunity and that the effects were not simply additive but synergistic effect in CD8+ T cell clonal expansion as well as enabling CD134 agonist to program CD8+ T cells to differentiate into interferon gamma super-producers.  The combination of CD135 plus CD137 co-stimulation programs a multi-prolonged antitumor immune response in cancer (see page 4. Columns 1-2). Adler et al differ by not teaching the combination of particular anti-OX40 antibody with anti-4-1BB antibody as set forth in the claims and the particular dosing regimen and the particular cancers claimed
Min et al teach monoclonal antibody that binds OX40 (see SEQ ID NO:7 and 8) used in the instant application to treat cancer are identical as compared to SEQ ID NO:9 and 10 herein).  Min et al teach that the amount administered would vary depending upon the carriers, dosage form and pharmacodynamics characteristics.  One or more additional therapeutic agents can be added (see page 31, paragraph 107-108).  Min et al teach that the antibodies are useful for treating cancer, enhancing efficacy of cancer therapy   (see paragraph 110, page 31; paragraphs 112-115).  Cancers to be treated include cervical, bladder, melanoma but not limited thereto are described at paragraph 114, page 34).  Therapeutically effective amounts are described at pages 38-39.

    PNG
    media_image1.png
    276
    995
    media_image1.png
    Greyscale

 Min et al teach that the precise dosage level to be administered can be readily determined by a person skilled in the art (see paragraph 124).  The antibody is usually administered on multiple occasions for example it can be weekly or monthly.  A treatment regimen may for example be once pre week, every other week or every three weeks (see for example paragraph 125).

    PNG
    media_image2.png
    427
    1010
    media_image2.png
    Greyscale

Ahrens et al teach monoclonal antibodies that bind 4-1BB.  Ahrens et al teach that these monoclonal antibodies are useful for treating cancer (see pages 46-47 section E.) including cervical cancer and melanomas.  Antibody MOR-7480 comprise the CDRs of the anti-4-1BB monoclonal antibody claimed comprise SEQ ID NOS:19 and 20 as recited in the claims (see Table 1; page 26).  Ahrens et al teach that the amount of the binding molecule can be readily determined by a person of skill in the art (see page 46, first full paragraph).   Ahrens et al teach that the antibodies can be administered alone or in combination with other therapeutic agents (see page 49, first and second paragraphs).   Ahrens et al teach therapeutically effective amounts and the precise dosage level can be readily determined by a person skilled in the art (see page 52; lines 20-35 in particular).  Ahrens et al teach that the composition can be administered on multiple occasions, an provide examples of weekly, biweekly, monthly quarterly or yearly administration or varying dosages (see page 53, first full paragraph).
.As to claims 1-6, 11 and 12, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to administer the combination of the anti-OX40 antibody of Min et al with the anti-4-1BB antibody of Ahrens et al for the treatment of cancer or any of the disclosed cancers  because both Min et al and Ahrens et al teach that the antibodies are useful in the treatment of cancers and Adler et al teach that combination of CD134 (AKA OX40) agonist antibody plus CD137 (AKA 4-1BB) agonist antibody is particularly effective in boosting antitumor immunity and that the effects were not simply additive but synergistic in effect.  As to claims 8-11, both Min et al and Ahrens et al give general guidance on dosing (mg/kg) and therapeutic regimens (weeky, biweekly etc) for use of the monoclonal antibodies in treatment and stat that such can be readily determined by a person of skill in the art and as such, the dosages and therapeutic regimens recited in the claims are prima facie obvious.   It is noted that determining suitable dosing strategies, optimum dosages and frequency of administration is a standard optimization of the treatment protocol. The method of administration, dosage and dosage frequency are result effective variables. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989)  As both dosages, routes of administration, dosage frequency and timing are known to the ordinary artisan, it would have been obvious to optimize the mode of administration as well as dosage amounts and frequency.  It also would have been prima facie obvious to optimize the dosage regimen for an additive or synergistic therapeutic result because the general conditions of the dosages are disclosed in the prior art and it is not inventive to discover the optimum or workable ranges by routine experimentation and the art expects that dosages of the invention will vary depending upon such factors as the subject’s age, weight, height, sex, general medical conditions and previous medical conditions.  Applicants are directed to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Claims 1, 5, 6, 11, 12, 47 and 48 stand rejected under 35 U.S.C. 103 as being unpatentable over Adler et al (OncoImmunology 2:1 e228371-11, 2013; of record) in view of Min et al (WO 2009/079335; of record) and Lin et al (WO 2015/179236; of record) for reasons made of record in the Office Acton mailed 7-10-2020 reiterated below.
Adler et al teach that combination of CD134 (AKA OX40) agonist antibody plus CD137 (AKA 4-1BB) agonist antibody is particularly effective in boosting CD8+ T-cell expansion, effector function and antitumor immunity and that the effects were not simply additive but synergistic effect in CD8+ T cell clonal expansion as well as enabling CD134 agonist to program CD8+ T cells to differentiate into interferon gamma super-producers.  The combination of CD135 plus CD137 co-stimulation programs a multi-prolonged antitumor immune response in cancer (see page 4. Columns 1-2). Adler et al differ by not teaching the combination of particular anti-OX40 antibody with anti-4-1BB antibody as set forth in the claims and the particular dosing regimen and the particular cancers claimed
Min et al teach monoclonal antibody that binds OX40 (see SEQ ID NO:7 and 8) used in the instant application to treat cancer are identical as compared to SEQ ID NO:9 and 10 herein).  Min et al teach that the amount administered would vary depending upon the carriers, dosage form and pharmacodynamics characteristics.  One or more additional therapeutic agents can be added (see page 31, paragraph 107-108).  Min et al teach that the antibodies are useful for treating cancer, enhancing efficacy of cancer therapy   (see paragraph 110, page 31; paragraphs 112-115).  Cancers to be treated include cervical, bladder, melanoma but not limited thereto are described at paragraph 114, page 34).  Therapeutically effective amounts are described at pages 38-39.

    PNG
    media_image1.png
    276
    995
    media_image1.png
    Greyscale

 Min et al teach that the precise dosage level to be administered can be readily determined by a person skilled in the art (see paragraph 124).  The antibody is usually administered on multiple occasions for example it can be weekly or monthly.  A treatment regimen may for example be once pre week, every other week or every three weeks (see for example paragraph 125).

    PNG
    media_image2.png
    427
    1010
    media_image2.png
    Greyscale

Lin et al disclosed monoclonal antibi anti-4-1BB comprising SEQ ID NOS:19 and 20 that are claimed.  Lin et al teaches use of the antibody for treatment of cancer, solid tumors including bladder cancer, uterine cancer, melanoma etc. (see paragraph 24). The antibody can be administered by any suitable method. Lin et al teach that anti-4-1BB monoclonal antibodies markedly enhance anti-tumor activity in several models.  Particular antibody used includes PF-05082566 which is identical to that herein.   Lin et al teach that the antibodies may be combined with antibodies that bind OX40 (see paragraph 131).  Lin et al teach that the combination simultaneously, concurrently or one after another or sequentially in any order.  Dosage regimens and dosages units are provided and may be on different schedules (see paragraphs 134-134; 138; 152).

    PNG
    media_image3.png
    379
    897
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    195
    985
    media_image4.png
    Greyscale


It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to administer the combination of the anti-OX40 antibody of Min et al with the anti-4-1BB antibody of Lin et al for the treatment of cancer or any of the disclosed cancers  because both Min et al and Lin et al teach that the antibodies are useful in the treatment of cancers and Adler et al teach that combination of CD134 (AKA OX40) agonist antibody plus CD137 (AKA 4-1BB) agonist antibody is particularly effective in boosting antitumor immunity and that the effects were not simply additive but synergistic in effect.  As to the claims, both Min et al and Lin et al give general guidance on dosing (mg/kg) and therapeutic regimens (weeky, biweekly etc) for use of the monoclonal antibodies in treatment and stat that such can be readily determined by a person of skill in the art and as such, the dosages and therapeutic regimens recited in the claims are prima facie obvious.   It is noted that determining suitable dosing strategies, optimum dosages and frequency of administration is a standard optimization of the treatment protocol. The method of administration, dosage and dosage frequency are result effective variables. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989)  As both dosages, routes of administration, dosage frequency and timing are known to the ordinary artisan, it would have been obvious to optimize the mode of administration as well as dosage amounts and frequency.  It also would have been prima facie obvious to optimize the dosage regimen for an additive or synergistic therapeutic result because the general conditions of the dosages are disclosed in the prior art and it is not inventive to discover the optimum or workable ranges by routine experimentation and the art expects that dosages of the invention will vary depending upon such factors as the subject’s age, weight, height, sex, general medical conditions and previous medical conditions.  Applicants are directed to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Response to Applicant’s Arguments
Applicant argues that the claims now state the dosages that were unexpectedly better as per their prior arguments and poster evidence.  The dosages and dosing regiments are prima facie obvious over the art in view of routine optimization of known results effective variables.  The skilled artisan would have many reasons to combine in view of the known synergistic results of the combination of the antibodies.  The results of the dosages and dosing regimen are prima facie obvious.  The enhanced response rates of treatment are not unexpected for the dosages given the state of the prior art which teaches the expectation of synergistic results for reasons reiterated below and in view of the success of animal models in vivo as previously discussed.
Applicant argues a reasonable expectation of success and that the references do not provide such.  This is not persuasive as the art is not read in exclusion of the knowledge of the skilled artisan in the art.  The art provides for many relevant teaches and application of the combination of anti-OX40 and anti-4-1BB monoclonal antibodies for the treatment of cancer.  For example Dubrot et al of record teaches that synergistic combination of anti-CD137 (i.e. 4-1BB) and anti-OS40 monoclonal antibodies for the in vivo treatment colon carcinoma murine cancer model.  Gray et al (Eur. J. Immunol. 38:2499-2511, 2008) teaches the optimization of anti-tumor CD8 T cell responses is conventional in the art and that the anti-4-1BB/anti-OX40 combination provided for the most potent, inducing the most effective T cell and when given with a peptide vaccine protected mice against the poorly immunogenic tumors. Caudros et al (Int. J. Cancer 116:934-943, 2005) teach that the combination of antibodies provide for T cell mediated protective immunity in a Her-2/neu transgenic mouse model of mammary carcinomas in humans (see abstract).  Finally, Melero et al (Clin Cancer Res; 19(5):997-1008, 2013) teach the efficacy of monoclonal antibody agonists against CD137 (i.e. 4-1BB) and OX40 in preclinical cancer models and state that these therapies can be combined with other cancer therapies (see page 1003 column 2 – page 1003 column 1 and citations 75-91 recited therein).  As such, there is a reasonable expectation of success given the successes individually and as combined by the art in animal cancer models. 
Applicant argues unexpected results presented as evidence by way of posters and phase I clinical trial results.  Applicant argues that the response rates of the combination for a variety of cancers are unexpected.  This is not persuasive as the art teaches that the individual antibodies were effective for cancer treatment in animal models of cancer and the combination provided for a synergistic effect.  As such, the response and rate of response is not unexpected in view of the totality of the art.  The responses are expected as evidenced by Caudros et al and Melero et al cited above and in view of Dubrot et al which teaches that the antibodies when combined are synergistic and cites three additional studies in which the combination of monoclonal antibodies were reported to be synergistic (see page 1628, column 1, references 10, 16 and 17 cited therein).  Additionally, the anti-tumor responses of the prior art teach protection when combined with a peptide vaccine (Gray et al).  Applicant argues that the response rate is unexpected given the prior treatment regimens containing an anti-PD-1/L1 antibody.  This is not persuasive as these monoclonal antibodies are not agonistic and do not function to enhance immunity but to interfere with co-inhibitory signals.  Consequently, given the totality of the record and the reported synergistic activity of the combination of anit-CD137 and anit-OX40 antibodies, the argued enhanced response rate results are not deemed unexpected.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645